FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 07/27/2022 in which claims 18-19 were canceled; and claims 1-17 and 20 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-17 and 20 are under examination. 

Withdrawn Rejections
	The rejection of claims 2, 12-13 and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 2, 12-13, and 17-18. 
The rejection of claim(s) 1-6 and 10-20 under 35 U.S.C. 102(a)(1) as being anticipated by Amiji et al (US 2007/0148194 A1), as evidenced by Gogate et al (US 2005/0054716 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claim(s) 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Wooster et al (31 August 2017; US 2017/0246303 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claim(s) 1-6 and 10-16 under 35 U.S.C. 102(a)(1) as being anticipated by Mourier-Robert et al (US 2011/0201695 A1), as evidenced by Gogate et al (US 2005/0054716 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1-6 and 10-17 under 35 U.S.C. 103 as being unpatentable over Mourier-Robert et al (US 2011/0201695 A1), as evidenced by Gogate et al (US 2005/0054716 A1), and further in view of Brito et al (US 2014/0017279 A1), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejection.
The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Mourier-Robert et al (US 2011/0201695 A1), as evidenced by Gogate et al (US 2005/0054716 A1), and further in view of Wooster et al (31 August 2017; US 2017/0246303 A1), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new 103 rejection.
The rejection of claims 18-20 under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2009/0022856 A1) in view of Wooster et al (31 August 2017; US 2017/0246303 A1) and Amiji et al (US 2007/0148194 A1), is withdrawn, in view of Applicant’s cancellation of claims 18-19 and amendment to claim 20, which has necessitated the new 103 rejection.





Modified Rejection
Necessitated by Applicant’s Claim Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17187973  in view of Wooster (US 2017/0246303 A1) and Mishra et al (US 2011/0083680 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘973 significant overlap with the subject matter of the instant claims i.e. the copending application ‘973 being a process, yet the product obtained is substantially similar drawn to nanoemulsion containing oil, water, an emulsifying agent and an active ingredient such as cannabinoids.
It would have been obvious to produce the nanoemulsion of the instant claims by known methods/techniques of producing a nanoemulsion such as using known homogenization apparatus such as microfluidizer, sonicator or membrane homogenizer in view of the guidance from Wooster (Abstract; [0001], [0011], [0014], [0023], [0029]-[0081], [0082], [0084]; Examples, 1, 2, 4, 6-7 and 11-14; claims 1-18 and 20).
It would have been obvious to include nanoemulsion of the copending application ‘973 in an oral pouch with fillers such as microcrystalline cellulose in view of the guidance from Mishra (Abstract; [0002], [0006], [0009]-[0014, [0017], [0022]-[0036]; Example 1; claims 1-3]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 17187973 in view of Wooster and Mishra.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending double patenting rejection.
Applicant argues claim 1 as amended, and claims depend therefrom, are patentability distinct over the pending claims of ‘973 application. (Remarks, bottom of page 15).

In response, the Examiner disagrees. As discussed above in the pending double patenting rejection, claim 1 as amended remain patentably indistinct over the pending claims of ‘973 application because it would have been obvious to produce the nanoemulsion of the instant claims by known methods/techniques of producing a nanoemulsion such as using known homogenization apparatus such as microfluidizer, sonicator or membrane homogenizer in view of the guidance from Wooster (Abstract; [0001], [0011], [0014], [0023], [0029]-[0081], [0082], [0084]; Examples, 1, 2, 4, 6-7 and 11-14; claims 1-18 and 20). Furthermore, it would also have been obvious to include nanoemulsion of the copending application ‘973 in an oral pouch with fillers such as microcrystalline cellulose in view of the guidance from Mishra (Abstract; [0002], [0006], [0009]-[0014, [0017], [0022]-[0036]; Example 1; claims 1-3).
As such, the Examiner maintains the position that the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 17187973 in view of Wooster and Mishra.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al (US 2011/0083680 A1) in view of Wooster et al (31 August 2017; US 2017/0246303 A1).
Regarding claim 1, Mishra teaches an oral pouch product comprising a composition containing microcrystalline cellulose, hydroxypropyl methyl cellulose, and an emulsion of flavorant that is dispersed in the microcrystalline cellulose (Abstract; [0002], [0006], [0009]-[0014, [0017], [0022]-[0036]; Example 1; claims 1-3). It is noted that the microcrystalline cellulose meets the claimed “cellulose-based filler.”
However, Mishra does not teach the flavorant emulsion is a nanoemulsion of claim 1.
Regarding the nanoemulsion of claim 1, Wooster teaches an oil-in-water nanoemulsion comprising an oil, water, a surfactant, and an active component (Abstract; [0001], [0011], [0014], [0023], [0029]-[0081], [0082], [0084]; Examples, 1, 2, 4, 6-7 and 11-14; claims 1-18 and 20). Wooster teaches the active component include lipophilic  active components such as phytochemicals, polyphenols, vitamins and flavor oils (i.e., citrus oil, limonene and vanillin) ([0068]-[0076]; Examples 7 and 11-14). Wooster teaches the nanoemulsion is produced by known methods/techniques of producing a nanoemulsion such as using known homogenization apparatus such as microfluidizer, sonicator or membrane homogenizer ([0079]-[0081]; claim 20).
It would have been obvious one of ordinary skill in the art to produce the flavorant emulsion of Mishra to a nanoemulsion by known methods of producing nanoemulsion  by using known homogenization apparatus such as microfluidizer, sonicator or membrane homogenizer, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Wooster provided the guidance to do so by teaching that a flavorant nanoemulsion can be easily produce by known methods of producing nanoemulsion by using homogenization apparatus such as microfluidizer, sonicator or membrane homogenizer to homogenize oil, water, surfactant and active component, and it is typically preferred that emulsion be produce in nanoemulsion form, as nanoemulsion are more physically stable against Ostwald ripening and nanoemulsion retain their structure (small size) upon dilution and/or acidification and thus, provides added benefit of aiding active adsorption as it is currently thought that emulsion below 100 nm have a greater ability to penetrate epithelial layers such as the skin and oral mucosa (Wooster: [0010]-[0011], [0014], [0037], and [0079]-[0081]). Given that the oral pouch product Mishra is administered to the oral mucosa, an ordinary artisan would have been motivated with reasonable expectation of producing the flavorant emulsion in the oral pouch product of Mishra by known methods of producing nanoemulsion and by using known homogenization apparatus such as microfluidizer, sonicator or membrane homogenizer, as guided by Wooster, so as to produce a flavorant nanoemulsion with enhanced stability and have greater ability to penetrate the oral mucosa upon administration, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 2, Wooster provides the guidance for the oil in the nanoemulsion to comprise a long chain triglyceride ([0014], [0037], [0040]-[0042], [0045] and [0084]).
Regarding claim 3, Wooster provides the guidance for the oil in the nanoemulsion to comprise corn oil, coconut oil, evening primrose oil, linseed oil, olive oil, peanut oil, soybean oil, safflower oil, flaxseed oil, sunflower oil or olive oil ([0041] and [0102]; claim 3).
Regarding claims 4-9, as discussed above, Mishra teaches the active component is a flavor. Mishra teaches the flavor is a botanical material including citrus oil (Mishra: [0012]). Wooster also provides guidance for the active component in the nanoemulsion to include lipophilic active components such as phytochemicals, polyphenols, vitamins and flavor oils (i.e., citrus oil, limonene and vanillin) ([0068]-[0076]; Examples 7 and 11-14).
Regarding claims 10-12, Wooster provides the guidance for the surfactant to include Tween 80 and phospholipids (i.e., lecithin) ([0046]-[0047], [0060], [0091]; Examples, 1, 2, 4, 6-7 and 11-14). 
Regarding claim 13, Wooster provides the guidance for the surfactant to be present in the nanoemulsion at an amount of 0.1 to 15 wt% ([0054[; claim 8).
Regarding claim 14, Wooster provides the guidance for the nanoemulsion to further contain polyol such as glycerin (glycerol), xylitol or sorbitol ([0077]).
Regarding claim 15, Wooster teaches the nanoemulsion has oil droplet particle size of less than 100 nm such as 45 nm ([0014], [0019] and [0033]; Examples, 1, 2, 4, 6-7 and 11-14; claim 1).
Regarding claim 20, Mishra does not teach the oral pouch product contains nicotine, thereby is a pouched product that is substantially free of nicotine.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al (US 2011/0083680 A1) in view of Wooster et al (31 August 2017; US 2017/0246303 A1), as applied to claims 1 and 15 above, and further in view of Mourier-Robert et al (US 2011/0201695 A1).
The pouched product of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Mishra and Wooster do not teach the zeta potential of claim 16.	Regarding claim 16, Mourier-Robert teaches a nanoemulsion comprising an oil, water, a surfactant, and an active ingredient (Abstract; [0018]-[0028], [0037], [0047]-[0056], [0063]-[0065], [0077]-[0083], [0092], [0110]-[0111]; Example 1 and Table 2; Example 2A and Table 4). Mourier-Robert teaches the nanoemulsion has oil droplet particle size of greater than 10 nm and less than 200 nm, preferably between 20 and 50 nm ([0110]). Mourier-Robert teaches the nanoemulsion has oil droplet having absolute value of zeta potential between -20 mV and 20 mV ([0111]).
It would have been obvious to one of ordinary skill in the art that the emulsion of Mishra when produced as a nanoemulsion by known methods of producing nanoemulsion using known homogenization apparatus such as microfluidizer, sonicator or membrane homogenizer per guidance from Wooster, would reasonably provide a resultant nanoemulsion having nanoparticles with zeta potential from about -40 mV to about 40 mV because as discussed above, Mourier-Robert provided the reasonable expectation that the nanoemulsion produce by the methods guided by Wooster would have a resultant oil droplet having absolute value of zeta potential between -20 mV and 20 mV, which is a zeta potential within the scoped of the claimed from about -40 mV to about 40 mV. Thus, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP §2112.01 (I).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al (US 2011/0083680 A1) in view of Wooster et al (31 August 2017; US 2017/0246303 A1), as applied claim 1 above, and further in view Brito et al (US 2014/0017279 A1).
The pouched product of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Mishra and Wooster do not teach the polydispersity index of claim 17.
Regarding claim 17, Brito teaches an oil-in-water nanoemulsion comprising an oil, water, a surfactant, and a lipophilic active ingredient (Abstract; [0005], [0010], [0025]-[0026], [0032]-[0035], [0037], [0039]-[0040]). Brito teaches the nanoemulsion has oil droplet particle size of less than 200 nm, and typically has a polydispersity of less than 0.3 ([0039]-[0040]).
It would have been obvious with reasonable expectation that the production of the emulsion of Mishra to a nanoemulsion with oil droplet particle size of less than 200 nm per guidance from Wooster, would implicitly provide a nanoemulsion with a polydispersity of less than 0.3 because per Brito, an oil-in-water nanoemulsion comprising an oil, water, a surfactant, and a lipophilic active ingredient, wherein the nanoemulsion has oil droplet particle size of less than 200 nm of Mishra in view of Wooster would typically have a polydispersity of less than 0.3. Thus, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP §2112.01 (I).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues none of the cited prior arts teach or suggest a pouched product for oral use comprising a composition enclosed in a moisture-permeable pouch, the composition comprising a cellulose-based filler and an nanoemulsion dispersed in or disposed on the filler, as amended in claim 1. (Remarks, pages 13-14).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Mishra teaches an oral pouch product comprising a composition containing microcrystalline cellulose, hydroxypropyl methyl cellulose, and an emulsion of flavorant that is dispersed in the microcrystalline cellulose (Mishra: Abstract; [0002], [0006], [0009]-[0014, [0017], [0022]-[0036]; Example 1; claims 1-3), and Wooster provided the guidance producing the flavorant emulsion of Mishra to a nanoemulsion by known methods of producing nanoemulsion in the art by using known homogenization apparatus such as microfluidizer, sonicator or membrane homogenizer to homogenize oil, water, surfactant and active component. Wooster further indicated that it is typically preferred that emulsion be produce in nanoemulsion form, as nanoemulsion are more physically stable against Ostwald ripening and nanoemulsion retain their structure (small size) upon dilution and/or acidification and thus, provides added benefit of aiding active adsorption as it is currently thought that emulsion below 100 nm have a greater ability to penetrate epithelial layers such as the skin and oral mucosa (Wooster: Abstract; [0001], [0011], [0014], [0023], [0029]-[0081], [0082], [0084]; Examples, 1, 2, 4, 6-7 and 11-14; claims 1-18 and 20). Given that the oral pouch product Mishra is administered to the oral mucosa, an ordinary artisan would have been motivated with reasonable expectation of producing the flavorant emulsion in the oral pouch product of Mishra by known methods of producing nanoemulsion and by using known homogenization apparatus such as microfluidizer, sonicator or membrane homogenizer, as guided by Wooster, so as to produce a flavorant nanoemulsion with enhanced stability and have greater ability to penetrate the oral mucosa upon administration, and achieve Applicant’s claimed invention with reasonable expectation of success.
Thus, the teachings from Mishra in view of Wooster as discussed above do teach and render obvious Applicant’s claimed pouched product.
As a result, for at least the reason discussed above, claims 1-17 and 20 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.



Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613